Exhibit 10.2(c)

 

PERFORMANCE SHARE AWARD AGREEMENT

This Performance Share Award Agreement (together with the Performance Share
Award Grant Notice to which this Agreement is attached, the “Agreement”) is made
as of the Date of Grant set forth in the Grant Notice by and between CryoLife,
Inc., a Florida corporation (the “Company”), and _________ (the “Participant”).
Capitalized terms used but not specifically defined herein shall have the
meanings specified in the Plan, the Grant Notice, or this Performance Share
Award Agreement.

1.Award.  Effective as of the Date of Grant set forth in the Grant Notice above
(the “Date of Grant”), the Company hereby grants to the Participant the target
number of PSUs set forth in the Grant Notice (the “Target PSUs”) on the terms
and conditions set forth in the Grant Notice, the Performance Share Award
Agreement, and the Plan, which is incorporated herein by reference as a part of
this Agreement. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan shall control, except as to treatment upon a
Change of Control Event in which the terms of this Agreement control.  To the
extent earned, each PSU represents the right to receive one share of Stock,
subject to the terms and conditions set forth in the Grant Notice, the
Performance Share Award Agreement, and the Plan; provided, however, that,
depending on the level of performance determined to be attained with respect to
the Performance Goal, the number of shares of Stock that may be earned hereunder
in respect of this Award may range from ___% to ___% of the Target PSUs.  Unless
and until the PSUs have become vested in the manner set forth in the Grant
Notice, the Participant will have no right to receive any Stock or other
payments in respect of the PSUs.  Prior to settlement of this Award, the PSUs
and this Award represent an unsecured obligation of the Company, payable only
from the general assets of the Company.

2.Vesting of PSUs.  Except as otherwise set forth in Section 3(b), the PSUs
shall vest and become Earned PSUs in accordance with the Participant’s
satisfaction of the vesting requirements and schedule set forth in the Grant
Notice and based on the extent to which the Company has satisfied the
Performance Goals set forth in the Grant Notice, which shall be determined by
the Committee in its sole discretion following the end of the Performance Period
(and any PSUs that do not become Earned PSUs shall be automatically forfeited). 
Unless and until the PSUs have vested and become Earned PSUs as described in the
preceding sentence, the Participant will have no right to receive any dividends
or other distribution with respect to the PSUs.

3.Effect of Termination of Employment or Service.  [Effect of termination of
employment will be determined by the Committee for each agreement.]

4.Settlement of PSUs.  As soon as administratively practicable following the
date on which the PSUs vest, but in no event later than [DATE] of the calendar
year following the vesting date, the Company shall deliver to the Participant
(or the Participant’s permitted transferee, if applicable), a number of shares
of Stock equal to the number of Earned PSUs; provided, however, that any
fractional PSU that becomes earned hereunder shall be rounded down at the time
shares of Stock are issued in settlement of such PSU. No fractional shares of
Stock, nor the cash value of any fractional shares of Stock, shall be issuable
or payable to the Participant pursuant to this Agreement. All shares of Stock,
if any, issued hereunder shall be delivered either by delivering one or more
certificates for such shares to the Participant or by entering such shares in
book-entry form, as determined by the Committee in its sole discretion.  The
value of shares of Stock shall not bear any interest owing to the passage of
time.  Neither this Section 4 nor any action taken pursuant to or in accordance
with this Agreement shall be construed to create a trust or a funded or secured
obligation of any kind.

5.Tax Withholding.  Unless and until satisfactory arrangements (as determined by
the Committee) have been made by Participant with respect to the payment of
federal, state, local, or foreign income, the Company will withhold employment
and other taxes which the Committee determines must be withheld (“Tax Related
Items”) with respect to the Stock so issuable. The Committee hereby allows
Participant, pursuant to such procedures as the Committee may specify from time
to time, to satisfy such Tax Related Items, in whole or in part (without
limitation) by one or more of the following:  (a) paying cash; or (b) electing
to have the Company withhold otherwise deliverable shares of Stock having a Fair
Market Value, as defined in the Plan, equal to the amount of the Tax Related
Items required to be withheld. If the obligation for Tax Related Items is
satisfied by withholding a number of shares of Stock as described above,
Participant will be deemed to have been issued the full number of shares of
Stock subject to the vested PSUs, notwithstanding that a number of the Shares
are held back solely for the purpose of paying the Tax Related Items due as a
result of any aspect of the Award. If Participant fails to make satisfactory
arrangements for the



--------------------------------------------------------------------------------

 

payment of the Tax Related Items at the time any portion of the Award is
scheduled to vest, Participant will permanently forfeit such portion of the
Award and no shares of Stock will be issued to Participant pursuant to them.

6.Non-Transferability.  During the lifetime of the Participant, the PSUs may not
be sold, pledged, assigned, or transferred in any manner other than by will or
the laws of descent and distribution, unless and until the shares of Stock
underlying the PSUs have been issued, and all restrictions applicable to such
shares have lapsed.  Neither the PSUs nor any interest or right therein shall be
liable for the debts, contracts, or engagements of the Participant or his or her
successors in interest or shall be subject to disposition by transfer,
alienation, anticipation, pledge, encumbrance, assignment, or any other means,
whether such disposition be voluntary or involuntary or by operation of law by
judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.

7.Compliance with Applicable Law.  Notwithstanding any provision of this
Agreement to the contrary, the issuance of shares of Stock hereunder will be
subject to compliance with all applicable requirements of applicable law with
respect to such securities and with the requirements of any stock exchange or
market system upon which the Stock may then be listed.  No shares of Stock will
be issued hereunder if such issuance would constitute a violation of any
applicable law or regulation or the requirements of any stock exchange or market
system upon which the Stock may then be listed.  In addition, shares of Stock
will not be issued hereunder unless: (a) a registration statement under the
Securities Act is in effect at the time of such issuance with respect to the
shares to be issued or (b) in the opinion of legal counsel to the Company, the
shares to be issued are permitted to be issued in accordance with the terms of
an applicable exemption from the registration requirements of the Securities
Act.  The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary for the lawful issuance and sale of any shares of Stock hereunder will
relieve the Company of any liability in respect of the failure to issue such
shares as to which such requisite authority has not been obtained.  As a
condition to any issuance of Stock hereunder, the Company may require the
Participant to satisfy any requirements that may be necessary or appropriate to
evidence compliance with any applicable law or regulation and to make any
representation or warranty with respect to such compliance as may be requested
by the Company.

8.Legends.  If a stock certificate is issued with respect to shares of Stock
issued hereunder, such certificate shall bear such legend or legends as the
Committee deems appropriate in order to reflect the restrictions set forth in
this Agreement and to ensure compliance with the terms and provisions of this
Agreement, the rules, regulations, and other requirements of the SEC, any
applicable laws or the requirements of any stock exchange on which the Stock is
then listed.  If the shares of Stock issued hereunder are held in book-entry
form, then such entry will reflect that the shares are subject to the
restrictions set forth in this Agreement.

9.Rights as a Stockholder. The Participant shall have no rights as a stockholder
of the Company with respect to any shares of Stock that may become deliverable
hereunder unless and until the Participant has become the holder of record of
such shares of Stock, and no adjustments shall be made for dividends in cash or
other property, distributions, or other rights in respect of any such shares of
Stock.

10.Execution of Receipts and Releases.  Any issuance or transfer of shares of
Stock or other property to the Participant or the Participant’s legal
representative, heir, legatee, or distributee, in accordance with this Agreement
shall be in full satisfaction of all claims of such Person hereunder.  As a
condition precedent to such payment or issuance, the Company may require the
Participant or the Participant’s legal representative, heir, legatee, or
distributee to execute (and not revoke within any time provided to do so) a
release and receipt therefor in such form as it shall determine appropriate;
provided, however, that any review period under such release will not modify the
date of settlement with respect to Earned PSUs.

11.No Right to Continued Employment, Service or Awards. Nothing in the adoption
of the Plan, nor the award of the PSUs hereunder pursuant to the Grant Notice or
the Performance Share Award Agreement, shall confer upon the Participant the
right to continued employment by any Eligible Employer, or any other entity, or
affect in any way the rights of an Eligible Employer to terminate such
employment relationship at any time. The grant of the PSUs is a one-time benefit
and does not create any contractual or other right to receive a grant of Awards
or benefits in lieu of Awards in the future. Any future Awards will be granted
at the sole discretion of the Company.





--------------------------------------------------------------------------------

 

12.Legal and Equitable Remedies. The Participant acknowledges that a violation
or attempted breach of any of the Participant's covenants and agreements in this
Agreement will cause such damage as will be irreparable, the exact amount of
which would be difficult to ascertain and for which there will be no adequate
remedy at law, and accordingly, the parties hereto agree that the Company and
its Affiliates shall be entitled as a matter of right to an injunction issued by
any court of competent jurisdiction, restraining the Participant or the
affiliates, partners, or agents of the Participant from such breach or attempted
violation of such covenants and agreements, as well as to recover from the
Participant any and all costs and expenses sustained or incurred by the Company
or any Affiliate in obtaining such an injunction, including, without limitation,
reasonable attorneys' fees. The parties to this Agreement agree that no bond or
other security shall be required in connection with such injunction. Any
exercise by either of the parties to this Agreement of its rights pursuant to
this Section 12 shall be cumulative and in addition to any other remedies to
which such party may be entitled.

13.Notices.  Any notices or other communications provided for in this Agreement
shall be sufficient if in writing.  In the case of Participant, such notices or
communications shall be effectively delivered if hand delivered to Employee at
Employee’s principal place of employment or if sent by registered or certified
mail to Employee at the last address Employee has filed with the Company.  In
the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal business address.

14.Consent to Electronic Delivery; Electronic Signature.  In lieu of receiving
documents in paper format, the Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, but not limited to, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports and all other forms of communications)
in connection with this and any other Award made or offered by the Company.
Electronic delivery may be via the Company’s electronic mail system or by
reference to a location on the Company intranet to which the Participant has
access. The Participant hereby consents to any and all procedures the Company
has established or may establish for an electronic signature system for delivery
and acceptance of any such documents that the Company may be required to
deliver, and agrees that his or her electronic signature is the same as, and
shall have the same force and effect as, his or her manual signature.

15.Agreement to Furnish Information.  The Participant agrees to furnish to the
Company all information requested by the Company to enable it to comply with any
reporting or other requirement imposed upon the Company by or under any
applicable statute or regulation.

16.Entire Agreement; Amendment.  This Agreement constitutes the entire agreement
of the parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties, and agreements between the
parties with respect to the PSUs granted hereby; provided¸ however, that the
terms of this Agreement shall not modify and shall be subject to the terms and
conditions of any employment, consulting, and/or severance agreement between the
Company (or an Affiliate or other entity) and the Participant in effect as of
the date a determination is to be made under this Agreement.  Without limiting
the scope of the preceding sentence, except as provided therein, all prior
understandings and agreements, if any, among the parties hereto relating to the
subject matter hereof are hereby null and void and of no further force and
effect.  The Committee may, in its sole discretion, amend this Agreement from
time to time in any manner that is not inconsistent with the Plan.

17.Severability and Waiver.  If a court of competent jurisdiction determines
that any provision of this Agreement is invalid or unenforceable, then the
invalidity or unenforceability of such provision shall not affect the validity
or enforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect. Waiver by any party of any
breach of this Agreement or failure to exercise any right hereunder shall not be
deemed to be a waiver of any other breach or right. The failure of any party to
take action by reason of such breach or to exercise any such right shall not
deprive the party of the right to take action at any time while or after such
breach or condition giving rise to such rights continues.

18.Clawback.  Notwithstanding any provision in the Grant Notice, this
Performance Share Award Agreement, or the Plan to the contrary, to the extent
required by (a) applicable law, including, without limitation, the requirements
of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, any
SEC rule or any applicable securities exchange listing standards and/or (b) any
policy that may be adopted or amended by the CryoLife,



--------------------------------------------------------------------------------

 

Inc. Board of Directors from time to time, all shares of Stock issued hereunder
shall be subject to forfeiture, repurchase, recoupment and/or cancellation to
the extent necessary to comply with such law(s) and/or policy.

19.Governing Law. This Agreement, THE RIGHTS OF THE PARTIES AND ALL ACTIONS
ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION HEREWITH, SHALL BE Governed
by and construed in accordance with the laws of the UNITED STATES OF AMERICA AND
OF THE State of GeORGIA, WITHOUT GIVING EFFECT TO ANY CHOICE OR CONFLICT OF LAW
PROVISION OR RULE (WHETHER OF THE STATE OF GEORGIA OR OF ANY OTHER JURISDICTION)
THAT WOULD CAUSE THE APPLIcATION OF THE LAWS OF ANY other JURISDICTION OTHER
THAN THOSE OF the STATE OF GEORGIA.

20.Successors and Assigns.  The Company may assign any of its rights under this
Agreement without the Participant’s consent.  This Agreement will be binding
upon and inure to the benefit of the successors and assigns of the
Company.  Subject to the restrictions on transfer set forth herein and in the
Plan, this Agreement will be binding upon the Participant and the Participant's
beneficiaries, executors, administrators and the Person(s) to whom the PSUs may
be transferred by will or the laws of descent or distribution.

21.Headings. Headings are for convenience only and are not deemed to be part of
this Agreement.

22.Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one instrument.  Delivery of an executed counterpart of this
Agreement by facsimile or portable document format (.pdf) attachment to
electronic mail shall be effective as delivery of a manually executed
counterpart of the Agreement.

23.Section 409A. The PSUs are intended to be exempt from or compliant with
Section 409A of the Code and the Treasury regulations and other interpretive
guidance issued thereunder (collectively, “Section 409A”).  If the Participant
is deemed to be a “specified employee” within the meaning of Section 409A, as
determined by the Committee, at a time when the Participant becomes eligible for
settlement of the PSUs or payment of Dividend Equivalents upon his “separation
from service” within the meaning of Section 409A, then to the extent necessary
to prevent any accelerated or additional tax under Section 409A, such settlement
will be delayed until the earlier of: (a) the date that is six months following
Employee’s separation from service and (b) the Participant’s
death.  Notwithstanding the foregoing, the Company makes no representations that
the payments provided under this Agreement are exempt from or compliant with
Section 409A and in no event shall the Company be liable for all or any portion
of any taxes, penalties, interest or other expenses that may be incurred by the
Participant on account of non-compliance with Section 409A.

﻿



--------------------------------------------------------------------------------